Ex. 99.(a) BLACKROCK DEFINED OPPORTUNITY CREDIT TRUST SECOND AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST Dated as of October 24, 2007 TABLE OF CONTENTS Page ARTICLE I The Trust 1.1 Name 1 1.2 Definitions 1 ARTICLE II Trustees 2.1 Number and Qualification 2 2.2 Term and Election 2 2.3 Resignation and Removal 3 2.4 Vacancies 3 2.5 Meetings 3 2.6 Trustee Action by Written Consent 4 2.7 Officers 4 ARTICLE III Powers and Duties of Trustees 3.1 General 4 3.2 Investments 4 3.3 Legal Title 4 3.4 Issuance and Repurchase of Shares 5 3.5 Borrow Money or Utilize Leverage 5 3.6 Delegation; Committees 5 3.7 Collection and Payment 5 3.8 Expenses 5 3.9 By-Laws 6 3.10 Miscellaneous Powers 6 3.11 Further Powers 6 ARTICLE IV Advisory, Management and Distribution Arrangements 4.1 Advisory and Management Arrangements 6 4.2 Distribution Arrangements 7 4.3 Parties to Contract 7 ARTICLE V Limitations of Liability and Indemnification 5.1 No Personal Liability of Shareholders, Trustees, etc. 7 5.2 Mandatory Indemnification 7 5.3 No Bond Required of Trustees 9 5.4 No Duty of Investigation; Notice in Trust Instruments, etc. 9 5.5 Reliance on Experts, etc. 9 ARTICLE VI Shares of Beneficial Interest 6.1 Beneficial Interest 9 6.2 Other Securities 9 6.3 Rights of Shareholders 9 6.4 Trust Only 10 6.5 Issuance of Shares 10 6.6 Register of Shares 10 6.7 Transfer Agent and Registrar 10 i 6.8 Transfer of Shares 10 6.9 Notices 11 ARTICLE VII Custodians 7.1 Appointment and Duties 11 7.2 Central Certificate System 11 ARTICLE VIII Redemption 8.1 Redemptions 11 8.2 Disclosure of Holding 11 ARTICLE IX Determination of Net Asset Value, Net Income and Distributions 9.1 Net Asset Value 12 9.2 Distributions to Shareholders 12 9.3 Power to Modify Foregoing Procedures 12 ARTICLE X Shareholders 10.1 Meetings of Shareholders 12 10.2 Voting 13 10.3 Notice of Meeting and Record Date 13 10.4 Quorum and Required Vote 13 10.5 Proxies, etc. 13 10.6 Reports 14 10.7 Inspection of Records 14 10.8 Shareholder Action by Written Consent ARTICLE XI Limited Term of Existence; Termination of Trust; Amendment; Mergers, Etc. 11.1 Limited Term of Existence 14 11.2 Termination 14 11.3 Amendment Procedure 15 11.4 Merger, Consolidation and Sale of Assets 15 11.5 Subsidiaries 16 11.6 Conversion 16 11.7 Certain Transactions 16 ARTICLE XII Miscellaneous 12.1 Filing 17 12.2 Resident Agent 17 12.3 Governing Law 17 12.4 Counterparts 18 12.5 Reliance by Third Parties 18 12.6 Provisions in Conflict with Law or Regulation 18 ii BLACKROCK DEFINED OPPORTUNITY CREDIT TRUST SECOND AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST SECOND AMENDED AND RESTATED AGREEMENT AND DECLARATION OF TRUST made as of the 24th day of October, 2007, by the Trustees hereunder, and by the holders of shares of beneficial interest issued hereunder as hereinafter provided. WHEREAS, this Trust has been formed to carry on business as set forth more particularly hereinafter; WHEREAS, this Trust is authorized to issue an unlimited number of its shares of beneficial interest all in accordance with the provisions hereinafter set forth; WHEREAS, the Trustees have agreed to manage all property coming into their hands as Trustees of a Delaware statutory trust in accordance with the provisions hereinafter set forth; and WHEREAS, the parties hereto intend that the Trust created by this Declaration filed with the Secretary of State of the State of Delaware on October 24th, 2007 shall constitute a statutory trust under the Delaware Statutory Trust Act and that this Declaration shall constitute the governing instrument of such statutory trust. NOW, THEREFORE, the Trustees hereby declare that they will hold all cash, securities, and other assets which they may from time to time acquire in any manner as Trustees hereunder IN TRUST to manage and dispose of the same upon the following terms and conditions for the benefit of the holders from time to time of shares of beneficial interest in this Trust as hereinafter set forth. ARTICLE I The Trust 1.1 Name.
